DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-14, 16, 19-20, 22-25 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/15/2022 has been entered. 
Claim Objections
Claim 24 is objected to because of the following informalities: in line 12 “couples” should be “coupled”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley et al. US Publication 2012/0143020 (hereinafter Bordoley) in view of Larimore US Patent 4,112,941 (hereinafter Larimore), Ganim et al. US Publication 2015/0201858 (hereinafter Ganim), Gevins et al. US Patent 4,967,038 (hereinafter Gevins), and in further view of Jin et al. US Publication 2009/0156925 (hereinafter Jin). 
Regarding claim 24, Bordoley discloses a headset (Figures 2-6) comprising:
a band to be worn on a head of a person (the unlabeled band extending from the front of the user’s head to the back, Figure 3; element 401 in Figures 4A-B which is the same band), the band including an opening extending through the band between a first side and a second side of the band (there’s an opening near electrode 302A-F for them to pass through, see also Figures 3-4B); a first connector on the first side of the band (element 400 as per Figures 4A-B), the first connector adjacent the opening (Figures 3-4B which shows the connector within the opening along with the electrode unit), an electrode unit removably coupled to the band (elements 306, 308, 310, 406 which are prat of the same unit), the electrode unit including: a second connector (element 404, as per Figures 4A-B), wherein the electrode extends from the second connector such that when the electrode unit is on the first side of the band and the electrode extends through the opening from the second side of the band (310, see Figure 4A).
Bordoley is silent on the connectors being magnetic. Larimore teaches a biomedical electrode coupling that includes a first connector (element 14) that partially surround an opening (Figure 2, opening near where element 16 is pointing to and where element 22 is physically taking up space), and a second connector (element 20) which is a magnet for magnetic coupling to the first connector (both elements 14 and 22 are magnets). It would have been obvious to the skilled artisan before the effective filing date to utilize the magnetic coupling as taught by Larimore with the device of Bordoley as the two type of connectors (mechanical connector of Bordoley and magnetic connector of Larimore) are art recognized equivalents of each other for the purpose of connecting two components together as well as allowing for a quick release/removal.
Though it is well-known that magnet materials can be conductive in nature, it is not an inherent characteristic. In the instance of Larimore, through the elements are located along the same conductive path, element 14 does not have to be conductive as the signal can simply pass through the ferromagnetic material at 26 towards the conductor 18 (Figure 2). Ganim teaches a diagnostic device that includes magnetic connectors (elements 12 which are made of neodymium) that are to be coupled to each other magnetically and electrically. Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the conducting magnetic connector as taught by Ganim with the magnets of Larimore (as part of the modified Bordoley) as predictable results would have ensued (electrical coupling of the electrode to the processor). It is also to be noted that magnetic and electric signals can conflict with or disrupt each other to an extent and a neodymium magnet as taught by Ganim aids in the prevention of that.
Bordoley is silent on the PCB and the connector being electrically connected to said PCB. Gevins teaches an EEG monitoring headset that includes a printed circuit board (element 34) in the first band and the third band (Figure 5A shows element 34 in two separate bands where the PCB 34 is attached to each of the electrodes on the device), the PCB to electrically couple the first connector and a processor (connector 31 which interfaces with the PCB 34 as per Figure 4, and connects ultimately to a processor as per Figure 6 via traces 036 on the PCB 34). It would have been obvious to the skilled artisan before the effective filing date to utilize the PCB as taught by Gevins with the device of Bordoley as predictable results would have ensued (connection of the electrodes to the processor). Traces on a PCB are considered art recognized equivalents of the wires used in Bordoley and would have performed equally well for the same claimed task of transmitting the monitored signal from the electrode(s) to the processor.
Bordoley is additionally silent on the spring attached to the electrode. Jin teaches an EEG monitoring device that includes an electrode unit that includes a spring as well as an electrode coupled to the spring (electrode 12 coupled to conductive spring 11). It would have been obvious to the skilled artisan before the effective filing date to utilize the spring as taught by Jin with the device of Bordoley in order to aid in maintaining good contact of the electrode to the scalp.  
The resultant combination of the references above would have produced a final product that included a spring (of Jin) being in contact with the second connector (of Bordoley) such that signals gathered by the electrode are transferred through the spring (of Jin), the second connector (electrically conductive as detailed by Ganim), and the first connector to the PCB (of Gevins). 
Regarding claim 25, Bordoley discloses that the opening is a first opening and the second connector defines a second opening (Figures 4A0B which has an opening within 404 that is filled by the electrode unit), but is silent on the spring. Jin teaches that the electrode is moveable through the second opening against a bias of the spring (the spring as mentioned above would afford this level of movement through the opening described above via Bordoley). It would have been obvious to the skilled artisan before the effective filing date to utilize the spring as taught by Jin with the device of Bordoley in order to aid in maintaining good contact of the electrode to the scalp.  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 2, the closest prior art of record, Mintz US 2007/0255127, teaches similar structural components in concert with the likes of Bordoley (above), but does not disclose the exact structural configuration which would prevent the combination from being able to perform the claimed functional language. Though the individual components (flange, first/second connectors, band with PCB, and openings within the band) are all well-known to the skilled artisan, the structural configuration as claimed is not. The skilled artisan would not have arrived at the presently claimed invention without the use of the Applicant’s original disclosure as a blueprint for doing so.
With respect to claim 14, the closest prior art of record Badower US Publication 2015/0282760 and Oommen US Patent 5,293,867 disclose the general concept that is presently claimed. Badower teaches the headband, the first band, and the first tension strap (as detailed in the previous rejection, 02/18/2022), and though the first tension strap does not directly pass through the first band, the difference is obvious given they are anchored in the same area and for the same reasons. Badower does not teach the second tension strap where it is coupled to the first band and extends through a second channel in the hand band such that an end of the second tension strap is below the headband such that the two tension straps are couplable below the chin of the person. The tension straps of Badower are coupled to the first band and the headband and extend no further. There is another set of tension straps that go from a channel of the headband to another band but that band neither is below the chin nor are the straps couplable to each other.
Oommen is closer given the teaching of having tension strap couple below the chin, however it requires an entire set of extra straps in order to accomplish the same tensioning with the straps in the locations as claimed (extending through the channel).
Tong et al. US Publication 2014/0213874 does not detail the band, headband, or first tension strap, however the second tension strap is similar as per Figures 1, 9, and 10a at strap 41, however Tong provides little to no detail that could reasonably aid in meeting the presently claimed limitation. 
Again, the concept of tensioning a head-worn EEG device with tension straps that couple below the chin is not a novel concept, however having the tension straps start, extend through, and end in the locations as claimed with as few straps at present is. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794